THE FOLLOWING ORDER
IS APPROVED AND ENTERED
AS THE ORDER OF THIS COURT:

DATED: August 8, 2019

                                                   G. Michael Halfenger
                                                   Chief United States Bankruptcy Judge




                       UNITED STATES BANKRUPTCY COURT
                     FOR THE EASTERN DISTRICT OF WISCONSIN



In re:

         Victoria Lynn Toliver,                        Case No. 17-20724-gmh
                                                             Chapter 13
               Debtor.



   DECISION ON CONSUMER PORTFOLIO SERVICES INC.’S OBJECTION TO
           DEBTOR’S REQUEST TO MODIFY CONFIRMED PLAN



                                              I

         In April 2014 debtor Victoria Toliver borrowed about $20 thousand to finance her

purchase of a 2011 Buick Regal. Toliver agreed to repay the principal with interest in 72

monthly payments and granted the seller a security interest in the Buick, which the

seller assigned, with the rest of its interest in the agreement, to Consumer Portfolio

Services Inc. (CPS). Thirty-three months later Toliver filed this case under Chapter 13 of

the Bankruptcy Code.



               Case 17-20724-gmh     Doc 36       Filed 08/08/19   Page 1 of 5
       CPS filed proof of a claim for about $13,375 secured in the amount of $11,525 (the

value of the Buick) and unsecured as to the remainder, about $1,850. See Claim 2-1 &

11 U.S.C. §506(a). Toliver’s confirmed chapter 13 plan provides that the trustee will pay

CPS equal monthly payments sufficient to pay the secured claim in full with 4.75%

interest. ECF Nos. 2, 13 & 17. CPS did not object to confirmation of the plan.

       In May 2019 Toliver moved to modify the plan to surrender the Buick to CPS and

discontinue payments on CPS’s secured claim. Toliver owed CPS about $2,942 on the

secured claim and about $1,664 on the unsecured claim when she filed her request to

modify the plan. At a preliminary hearing, Toliver’s counsel explained that the Buick

was no longer running reliably. The plan-confirmation order requires Toliver to obtain

the trustee’s permission before borrowing money, and the trustee would not grant

Toliver financing approval to acquire a replacement vehicle unless she modified the

plan to surrender the vehicle. See ECF No. 17; see also In re King, No. 16-24784, 2016 WL

11459824 (Bankr. E.D. Wis. July 29, 2016), ECF No. 29.

                                              II

                                              A

       CPS objected (twice) to Toliver’s requested modification. CPS’s first objection

contended only that Toliver’s modification did not show that she had suffered a change

in circumstances that would justify a modification. ECF No. 24. The court overruled that

objection by docket order. The Seventh Circuit has long held that a debtor seeking to

modify a chapter 13 plan after confirmation is not required to show a change in

circumstances. 11 U.S.C. §1329; see In re Witkowski, 16 F.3d 739, 744 (7th Cir. 1994)

(“[Section] 1329 is clear and unambiguous and gives the debtor, creditor, or trustee the

absolute right to seek a modification”); see also Germeraad v. Powers, 826 F.3d 962, 972

n.4 (7th Cir. 2016) (“[I]n Witkowski, we held that a substantial, unanticipated change in

circumstances is not a prerequisite to modification.”).




             Case 17-20724-gmh       Doc 36        Filed 08/08/19   Page 2 of 5
                                               B

       CPS next objected to Toliver’s request to modify the confirmed plan based on

§1329(a) and In re Nolan, 232 F.3d 528 (6th Cir. 2000). Section 1329(a) states the grounds

on which a debtor may modify a confirmed chapter 13 plan. Nolan holds that a

confirmed chapter 13 plan that pays an allowed secured claim cannot be modified

under §1329 to instead provide for that claim by surrendering the collateral. Toliver and

the trustee respond that Nolan is neither controlling nor persuasive and that the

proposed modification here is permitted by §1329.

       While confirmed chapter 13 plans are binding on the debtor and creditors, see

11 U.S.C. §1327, §1329 authorizes debtors, trustees, and holders of allowed unsecured

claims to modify plans after confirmation for the reasons described in §1329(a),

provided the modified plan is consistent with the limitations stated in §1329(b) & (c). As

relevant here, §1329(a)(1) allows a debtor to modify the plan to “increase or reduce the

amount of payments on claims of a particular class provided for by the plan”.

       Toliver contends that her proposed modification is one that reduces the amount

of payments on claims of a particular class provided for by the plan—namely, the

modification decreases remaining payments from the trustee on CPS’s secured claim to

$0. CPS’s secured claim is the only secured claim provided for in the plan, and, in all

events, secured claims are generally considered classes of one. In re Fayson, 573 B.R. 531,

535 (Bankr. D. Del. 2017). Toliver’s proposed modification unquestionably reduces the

amount of payments on CPS’s secured claim; thus, it is authorized by §1329(a)(1). See

Bank One, NA v. Leuellen (In re Leuellen), 322 B.R. 648, 654 (S.D. Ind. 2005) (Hamilton, J.).

       Section 1329 permits modifications of the types provided in §1329(a) unless the

modification fails to comply §1329(b) or (c). Section 1329(b) commands that plan

modifications must comply with the plan requirements stated in 11 U.S.C. §1322(a) &

(b) and the plan-confirmation requirements stated in 11 U.S.C. §1325(a). Section 1329(c),

not at issue here, limits the duration of the modified plan.



             Case 17-20724-gmh        Doc 36       Filed 08/08/19   Page 3 of 5
       Nolan, on which CPS relies, reasons that a modification that provides for a

secured claim by surrender is inconsistent with §1329(b) because it offends

§1325(a)(5)(B). Nolan states, “a secured claim is fixed in amount and status and must be

paid in full once it is allowed”, and the debtor cannot modify the plan “unless the

property to be distributed on account of a claim is not less than the allowed amount of

the claim”, as required by §1325(a)(5)(B)(ii). 232 F.3d at 533.

       Section 1325(a)(5)(B)(ii) has no bearing on the modification Toliver proposes.

Section 1325(a)(5) requires as a condition of confirmation that a chapter 13 plan treat

allowed secured claims provided for in the plan in one of three ways: (A) in a manner

accepted by the holder of the secured claim, (B) by paying the holder of the claim not

less than the allowed amount of the secured claim and in the manner specified in

clauses (i)—(iii); or (C) by surrendering the property that secures the claim to the holder

of the claim. A plan that surrenders the collateral thus satisfies §1325(a)(5) without

regard to the collateral’s value. Section 1329 does not impose any limitations in addition

to those in §1325(a) on how a plan as modified may provide for secured claims.

       Nolan also finds a limitation on modifying confirmed plans to surrender

collateral based on its conclusion that §1329(a)(1) does not allow a debtor to reclassify

claims from secured to unsecured after plan confirmation. Whatever the merits of that

conclusion, it provides no reason to limit Toliver’s proposed modification, which does

not purport to reclassify CPS’s secured claim. Rather, the plan as modified provides for

CPS’s secured claim by surrender of the vehicle and pays CPS’s unsecured claim in full,

as the plan previously provided.

       Finally, Nolan contends that allowing debtors to modify plans by surrendering

collateral and reclassifying secured claims as unsecured “would create an inequitable

situation” by which “the debtor could revalue or reclassify the claim whenever the

collateral depreciated”, but “the secured creditor could not seek to reclassify its claim in

the event that collateral appreciated”. 232 F.3d at 534. Statutory text, rather than



             Case 17-20724-gmh        Doc 36     Filed 08/08/19     Page 4 of 5
amorphous notions of equity, controls whether a chapter 13 debtor’s proposed plan

modification is permissible. Section 1329(a)(1), as explained above, authorizes plan

modifications that reduce payments to holders of allowed secured claims. Section

1329(b), which provides the only limitations on that authority, incorporates the plan-

confirmation requirements stated in §1325(a), which in turn authorizes the plan to

provide for a secured claim by surrender of the collateral to the holder of that claim.

       Nolan is unpersuasive.

                                            III

       CPS also contends that the debtor’s modification is not proposed in good faith,

which the debtor disputes. The modification must pass the good-faith test imposed by

§1329(b)’s incorporation of §1325(a)(3). See In re Hutchison, 449 B.R. 403, 409–10 (Bankr.

W.D. Mo. 2011). Section 1325(a)(3) requires that debtors propose plans “in good faith

and not by any means forbidden by law”—a requirement that protects against

modifications that do not plausibly serve bankruptcy purposes or are not intended to

serve those purposes. Given that §1325(a)(5) allows a plan to provide for allowed

secured claims by surrender of the collateral, a plan or modification that so provides is

not inherently proposed in bad faith for that reason alone. Which is to say, §1325(a)(3)’s

good-faith requirement cannot serve as a per se limitation on the debtor’s ability to

modify the plan to surrender collateral.

       Accordingly, because the good-faith inquiry requires the court to consider the

totality of circumstances, the court will schedule an evidentiary hearing to adjudicate

whether Toliver proposes her modification in good faith.

                                           #####




             Case 17-20724-gmh       Doc 36       Filed 08/08/19   Page 5 of 5
